Citation Nr: 0400975	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The current appeal arises from a May 2002 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, wherein the RO 
determined that the appellant was ineligible for VA benefits, 
on the basis that her decedent spouse did not have qualifying 
military service.  The appellant's husband, whose name and 
identifying number appear above, died in February 1999.


FINDINGS OF FACT

1.  In May 2002, the service department certified that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

2.  The appellant's spouse is not shown to have had active 
military, naval, or air service, and is not an individual or 
a member of a group considered to have performed active 
military, naval, or air service.


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA death 
benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.203 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
see also 38 C.F.R. § 3.159 (2002).  

The appellant has been notified of the evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, she was notified of the criteria for meeting 
the basic eligibility requirements for VA death benefits and 
the reasons that her claim had been denied by means of the 
discussions in the January 2003 statement of the case (SOC) 
and March 2003 Supplemental Statement of the Case.  There is 
no indication of any relevant records that the RO failed to 
obtain.  There is no reasonable possibility that obtaining a 
VA medical opinion would substantiate this claim, which has 
been denied because of a lack of qualifying service.  
Moreover, in this particular case, the RO has provided the 
appellant with notice of the provisions of the VCAA in 
February 2002 and has undertaken to assist her as required by 
the VCAA.  

Because it has not been established that the appellant's 
husband was a "veteran" for VA purposes, and since there is 
no additional and pertinent information to dispute the most 
recent service department finding, further development would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2003).  
This case hinges on whether the appellant's husband has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice can 
change the appellant's spouse's legal status.  The legal 
outcome is clearly dictated by the existing law regardless of 
any further notice the appellant might receive.  Any error 
for noncompliance with the notice provisions of the VCAA is 
harmless.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Factual Background

In February 2002, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(including Death Compensation if Applicable), in which she 
reported that her late husband had served on active duty from 
January 1942 until August 1947.  She indicated that he served 
with the "B" Co. of the 104th Inf. USAFFE-GRLA.  

In support of her claim, the appellant provided various 
documentation of service for the record.  This evidence 
includes a Certification from the Armed Forces of the 
Philippines dated in July 2001, indicating that the 
appellant's spouse had military service with USAFFE from 
January 1942 to August 1947.  An Affidavit for Philippine 
Army Personnel, dated in May 1947, reflects that the 
appellant's spouse was inducted into USAFFE in January 1942.

In May 2002, the RO denied the claim, reasoning that the 
evidence showed that the appellant's late husband did not 
have recognized military service in the Armed Forces of the 
United States to establish her eligibility for VA death 
benefits.  The evidence cited as supporting this conclusion 
was a negative certification of military service from the 
service department (NPRC).  The record contains the May 2002 
certification from the service department indicating that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, in the service of the United States.  

In November 2002, the appellant submitted evidence relating 
to her marital status, but in no way related to the 
decedent's military service.

In a March 2003 (approximately) memorandum for the file, it 
was noted that the U.S. Army Reserve Personnel Command 
(ARPERSCOM) had been contacted in an attempt to verify 
military service of the appellant's spouse, based on a 
January 2003 request that a search be undertaken using an 
alternate spelling of his name.  The memo indicated that 
unless an entirely different name was given, there was no 
value in resubmitting a request for verification.  The memo 
explained that service could be verified using not only a 
name, but also service number, birth date, or other 
information.  In conclusion, the service center manager 
concluded that the service department had certified that the 
appellant's spouse had no valid service in the U. S. Armed 
Forces (May 2002) and that no new evidence had been presented 
which would warrant a request for re-certification.

III.  Pertinent Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2003).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.8, 3.9.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. 
§ 3.203.  These regulations have their basis in statute, at 
38 U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the United States Court of Appeals for 
Veterans Claims (Court) upheld the constitutionality of 
38 U.S.C. § 107(a), following the reasoning of the United 
States Court of Appeals for the District of Columbia Circuit 
in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

IV.  Analysis

The appellant maintains that her husband had qualifying 
military service for purposes of establishing her eligibility 
for VA benefits as his surviving spouse.  

The evidence reflects that after a review of the status by 
the NPRC, it was officially established in May 2002 that the 
appellant's (now deceased spouse) had no service in the Army 
of the United States, no recognized guerilla service, and no 
service as a member of the Philippine Commonwealth Army in 
the service of the Armed Forces of the United States.  No 
evidence from any official source has been submitted which 
contradicts that finding.  The Court has held that findings 
by the United States service department verifying a person's 
service "are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  Soria, 118 F. 3d at 749.  

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for VA death benefits is 
precluded inasmuch as the appellant's spouse had no 
qualifying service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Basic eligibility for VA death benefits is not established, 
and the appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



